Office Action Summary

Claims 1-9 and 11-21 are pending in the application.    

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-9 and 11-21 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record are Lucara (U.S. Publication No. 2014/0122164), ZeeMaps (NPL – Adding Concentric Circles on a Radius Map, 2014, ZeeMaps, p. 1-5), Dufford (U.S. Publication No. 2012/0158445), and Chmura (U.S. Publication No. 2009/0076987).  Lucara, a system and method for analyzing commuting metrics, teaches a non-transitory computer readable storage medium, information being visually displayed on a display device of the computer system, to extract an employee termination rate for the plurality of employees associated with a commute distance from the work location to each of the longitudinal and latitudinal coordinates of the plurality of employees, a turnover rate for the plurality of employees, employment information such as begin and end dates (termination) of employment for analysis, graphics results such as maps and commuting metric values stating that map data can be marked up or augmented with commuting metric information, which utilizes address data (information of employees/commuters) and coordinate data (latitude and longitudinal), it does not explicitly state creating the map, nor utilizing a Geocode API. ZeeMaps, a map API, teaches draw defined segments on the map, displayed on the display device, which centers about the selectable work location and which includes at least some of the longitudinal and latitudinal coordinates within the defined segments, which shows a Claims 1-9 and 11-21 are allowable over the prior art of record.
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of displaying employee address locations for determination of new work sites, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing a geocode API additional element to convert extracted 
	Examiner notes that the 101 of Claim 2 has been removed in light of Applicants amendment and the 101 of Claims 21-26 has been removed as the specification specifically excludes signals as in [0058].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
6/29/2021